                Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 1 of 18



 1   Timothy W. Moppin (SBN 133363)          SEYFARTH SHAW LLP
     Attorney at Law                         Ellen E. McLaughlin (IL 6181045) (admitted pro hac vice)
 2   2015 Junction Avenue                    emclaughlin@seyfarth.com
     El Cerrito, California 94530            Brian M. Stolzenbach (IL 6273113) (admitted pro hac
 3   Telephone: (510) 232-0442               vice)
     timmoppin@aol.com                       bstolzenbach@seyfarth.com
 4                                           Sharilee Kempa Smentek (IL 6277773)
                                             (admitted pro hac vice)
 5                                           ssmentek@seyfarth.com
                                             Cheryl A. Luce (IL 6313386) (admitted pro hac vice)
 6                                           cluce@seyfarth.com
                                             233 S. Wacker Drive, Suite 8000
 7                                           Chicago, Illinois 60606
                                             Telephone:     (312) 460-5000
 8                                           Facsimile:     (312) 460-7000

 9   Richard M. Nichols (SBN 166638)         Kyllan B. Kershaw (GA 744304) (admitted pro hac vice)
     Attorney at Law                         kkershaw@seyfarth.com
10   876 Arlene Way                          Seyfarth Shaw LLP
     Novato, CA 94947                        1075 Peachtree Street, NE, Ste. 2500
11   Telephone: (415) 314-0066               Atlanta, GA 30309
                                             Telephone: 404-885-6766
12
     Attorneys for Plaintiff                 SEYFARTH SHAW LLP
13   HOPE SOLO                               Giovanna A. Ferrari (SBN 229871)
                                             gferrari@seyfarth.com
14   [Additional Counsel listed on Signature Chantelle C. Egan (SBN 257938)
     Page]                                   cegan@seyfarth.com
15                                           560 Mission Street, 31st Floor
                                             San Francisco, California 94105
16                                           Telephone: (415) 397-2823
                                             Facsimile: (415) 397-8549
17
                                             Attorneys for Defendant
18                                           UNITED STATES SOCCER FEDERATION

19
20
                                     UNITED STATES DISTRICT COURT
21
                                    NORTHERN DISTRICT OF CALIFORNIA
22

23
     HOPE SOLO,                                         Case No. 3:18-cv-05215 JD
24
                       Plaintiff,                       STIPULATED PROTECTIVE ORDER
25                                                      AND [PROPOSED] ORDER
           v.
26
     UNITED STATES SOCCER FEDERATION,                   Complaint Filed: August 24, 2018
27
                       Defendant.
28
                        STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
               Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 2 of 18



 1   1.      PURPOSES AND LIMITATIONS

 2           Discovery in this action is likely to involve production of confidential, proprietary, or private

 3   information for which special protection from public disclosure and from use for any purpose other than

 4   prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition the

 5   Court to enter the following Stipulated Protective Order. The parties acknowledge that this Order does not

 6   confer blanket protections on all disclosures or responses to discovery and that the protection it affords

 7   from public disclosure and use extends only to the limited information or items that are entitled to

 8   confidential treatment under the applicable legal principles. The parties further acknowledge, as set forth

 9   in Section 13.6, below, that this Stipulated Protective Order does not entitle them to file confidential
10   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

11   standards that will be applied when a party seeks permission from the court to file material under seal.

12   2.      DEFINITIONS

13           2.1       Action: Hope Solo, et al. v. United States Soccer Federation, Case No. 3:18-cv-05215-JD

14   (N.D. Cal. August. 24, 2018).

15           2.2       Challenging Party: a Party that challenges the designation of information or items under

16   this Order.

17           2.3       “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

18   stored, or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

19   26(c), and as specified above in the Good Cause Statement.
20           2.4       Counsel: Outside Counsel of Record and In-House Counsel (as well as their support staff).

21           2.5       Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

23           2.6       Disclosure or Discovery Material: all items or information, regardless of the medium or

24   manner in which it is generated, stored, or maintained (including, among other things, testimony,

25   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

26   in this matter.

27

28
                            STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
                 Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 3 of 18



 1            2.7      Expert: a person with specialized knowledge or experience in a matter pertinent to the

 2   litigation who has been retained by a Party or its Counsel to serve as an expert witness or as a consultant

 3   in this Action.

 4            2.8      Final Disposition: Final disposition shall be deemed to be the later of (1) dismissal of all

 5   claims and defenses in this Action, with prejudice; or (2) final judgment herein after the completion and

 6   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action, including the time limits

 7   for filing any motions or applications for extension of time pursuant to applicable law.

 8            2.9      In-House Counsel: attorneys who are employees of a Party to this Action. In-House

 9   Counsel does not include Outside Counsel of Record or any other outside counsel.
10            2.10     Non-Party: any natural person, partnership, corporation, association, or other legal entity

11   not named as a Party to this action.

12            2.11     Outside Counsel of Record: attorneys who are not employees of a Party to this Action but

13   are retained to represent a Party to this Action and have filed an appearance in this Action on behalf of a

14   Party or are affiliated with a law firm which has appeared on behalf of that party, and includes support

15   staff.

16            2.12     Party: a named party to this Action (including all of its officers, directors, employees,

17   litigation consultants, retained experts, In-House Counsel, and Outside Counsel of Record (and their

18   support staffs)). The term “Party” excludes the individuals whom Plaintiff alleges are similarly situated to

19   her, and relatives and agents of a Party to this Action, including but not limited to, spouses and domestic
20   partners.

21            2.13     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

22   this Action.

23            2.14     Professional Vendors: persons or entities that provide litigation support services (e.g.,

24   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

25   retrieving data in any form or medium) and their employees, subcontractors, and assigns.

26            2.15     Protected Material: any Disclosure or Discovery Material that is designated as

27   “CONFIDENTIAL”, as well as tangible information not previously filed with the court such as, but not

28
                            STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
                Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 4 of 18



 1   limited to, copies, abstracts, compilations, summaries, and any other format reproducing or capturing any

 2   of the Protected Material, including without limitation, notes of Outside Counsel of Record. Information

 3   available in the public domain is not Protected Material.

 4            2.16   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

 5   Party.

 6   3.       SCOPE

 7            The protections conferred by this Stipulation and Order cover not only Protected Material (as

 8   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

 9   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that might reveal Protected Material.

11            Any use of Protected Material at trial shall be governed by the orders of the trial judge. This Order

12   does not govern the use of Protected Material at trial.

13   4.       DURATION

14            Even after Final Disposition of this litigation, the confidentiality obligations imposed by this Order

15   shall remain in effect until (a) a Receiving Party returns or completely destroys all Protected Materials in

16   its possession following Final Disposition as provided in Section 14 or (b) a Designating Party agrees

17   otherwise in writing or a court order otherwise directs.

18   5.       DESIGNATING PROTECTED MATERIAL

19            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
20   Party that designates information or items for protection under this Order must take care to limit any such

21   designation to specific material that qualifies under the appropriate standards. The Designating Party must

22   designate for protection only those parts of material, documents, items, or oral or written communications

23   that qualify so that other portions of the material, documents, items, or communications for which

24   protection is not warranted are not swept unjustifiably within the ambit of this Order.

25            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be

26   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber the

27

28
                           STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
               Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 5 of 18



 1   case development process or to impose unnecessary expenses and burdens on other Parties) may expose

 2   the Designating Party to sanctions.

 3          If it comes to a Designating Party’s attention that information or items that it designated for

 4   protection do not qualify for protection, that Designating Party must promptly notify all other Parties that

 5   it is withdrawing the inapplicable designation. The Parties agree that withdrawal of an inapplicable

 6   designation will not be de facto evidence of misuse of the designation process or otherwise a violation of

 7   Section 5.1.

 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

 9   second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
10   Material that qualifies for protection under this Order must be so designated before the material is

11   disclosed or produced.

12          Designation in conformity with this Order requires:

13                  (a)     for information in documentary form (e.g., paper or electronic documents, but

14   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix

15   at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

16   contains protected material. If only a portion or portions of the material on a page qualifies for protection,

17   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

18   markings in the margins).

19          A Party or Non-Party that makes original documents available for inspection need not designate
20   them for protection until after the inspecting Party has indicated which documents it would like copied

21   and produced. During the inspection and before the designation, all of the material made available for

22   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

23   it wants copied and produced, the Producing Party must determine which documents, or portions thereof,

24   qualify for protection under this Order. Then, before producing the specified documents, the Producing

25   Party must affix the “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

26   portion or portions of the material on a page qualifies for protection, the Producing Party also must clearly

27   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
               Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 6 of 18



 1                  (b) for testimony given in deposition, the Designating Party may either:

 2                           (1) identify on the record, before the close of the deposition, all

 3   “CONFIDENTIAL” testimony, by specifying all portions of the testimony that qualify as

 4   “CONFIDENTIAL”; or

 5                           (2) designate the entirety of the deposition testimony, including, but not limited to

 6   the exhibits presented to the witness, as “CONFIDENTIAL” (before the deposition is concluded) with the

 7   right to identify more specific portions of the deposition testimony as to which protection is sought within

 8   30 days following receipt of the deposition transcript. In circumstances where portions of the deposition

 9   testimony are designated for protection, the transcript pages containing “CONFIDENTIAL” Information
10   may be separately bound by the court reporter, who must affix to the top of each page the

11   CONFIDENTIAL legend as instructed by the Designating Party. The designation of portions of the

12   Testimony as “CONFIDENTIAL” will not alter the pagination of the transcript.

13                  (c)      for information produced in some form other than documentary and for any other

14   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

15   containers in which the information is stored the CONFIDENTIAL legend. If only a portion or portions

16   of the information warrants protection, the Producing Party, to the extent practicable, shall identify the

17   protected portion(s).

18          5.3     Inadvertent Failures to Designate.

19                  (a)      When a Producing Party gives notice to Receiving Parties that certain inadvertently
20   produced material is subject to a claim of privilege or other protection and/or has been inadvertently

21   produced without the “CONFIDENTIAL” designation (hereinafter “Inadvertent Production”), the

22   Receiving Parties shall promptly destroy the Inadvertent Production and all copies thereof, or return such

23   together with all copies of such materials to counsel for the Designating Party. Should the Receiving

24   Parties choose to destroy the Inadvertent Production, the Receiving Parties shall notify the Producing

25   Party in writing of such destruction within seven (7) days of receipt of notice of the Inadvertent Production.

26   See Fed. R. Civ. Proc. 26(b)(5)(B). If any of the Receiving Party has disclosed the materials before

27

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
               Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 7 of 18



 1   receiving the designation, the Receiving Party must notify the Designating Party in writing of each such

 2   disclosure.

 3                     (b)    If promptly corrected upon awareness of an inadvertent failure to designate, an

 4   inadvertent failure to designate qualified information or items does not, standing alone, waive the

 5   Designating Party’s right to secure protection under this Order for such material. The disclosure of

 6   Protected Material without being designated as such at the time of the disclosure shall not be deemed as a

 7   waiver in whole or in part of a Party's claim to designate the information Protected Material, either as to

 8   the specific information disclosed or as to any other information relating to or on the same or related

 9   subject matter.
10   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

11          6.1        Timing of Challenges. Any Party may challenge a designation of confidentiality at any

12   time prior to the close of discovery.

13          6.2        Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

14   providing written notice of each designation it is challenging and describing the basis for each challenge.

15   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

16   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

17   Order. The Parties shall attempt to resolve each challenge in good faith and must begin the process by

18   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

19   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for its
20   belief that the confidentiality designation was not proper and must give the Designating Party an

21   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

22   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

23   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

24   establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

25   manner.

26          6.3        Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

27   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and

28
                             STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
               Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 8 of 18



 1   in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge

 2   or within 14 days of the Parties agreeing that the meet and confer process will not resolve their dispute,

 3   whichever is later. Each such motion must be accompanied by a competent declaration affirming that the

 4   movant has complied with the meet and confer requirements imposed in the preceding paragraph. Failure

 5   by the Designating Party to make such a motion including the required declaration within the permissible

 6   time frame shall automatically waive the confidentiality designation for each challenged designation. In

 7   addition, the Challenging Party may file a motion challenging a confidentiality designation within 21 days

 8   of the initial notice of challenge or within 14 days of the Parties agreeing that the meet and confer process

 9   will not resolve their dispute, whichever is later. Any motion brought pursuant to this provision must be
10   accompanied by a competent declaration affirming that the movant has complied with the meet and confer

11   requirements imposed by the preceding paragraph.

12          6.4     The burden of persuasion in any such challenge proceeding shall be on the Designating

13   Party. Unless the Designating Party has waived or withdrawn the confidentiality designation, all parties

14   shall continue to afford the material in question the level of protection to which it is entitled under the

15   Producing Party’s designation, until the Court rules on the challenge.

16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

18   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

19   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the
20   categories of persons and under the conditions described in this Order. When the Action has been

21   terminated, a Receiving Party must comply with the provisions of Section 14 below (FINAL

22   DISPOSITION). In no event may any Protected Material be used in connection with any matter other than

23   the Action, including, but not limited to Alex Morgan et al. v. United States Soccer Federation, Case No.

24   2:19-cv-01718 RGK-AGR (C.D. Cal. Mar. 8, 2019) (hereinafter “Morgan Matter”), without the express

25   written consent of the Designating Party. It is Plaintiff’s position that, notwithstanding this Section 7.1,

26   Protected Material should be permitted to be disclosed to the appropriate categories of persons associated

27   with the Plaintiffs in the Morgan Matter. Plaintiff reserves her rights to seek such orders from the Court.

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
               Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 9 of 18



 1          Protected Material must be stored and maintained by a Receiving Party at a location and in a secure

 2   manner that ensures that access is limited to the persons authorized under this Order.

 3          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

 4   Court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

 5   or item designated “CONFIDENTIAL” only to:

 6                  (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as

 7   employees and support staff of said Outside Counsel of Record to whom it is reasonably necessary to

 8   disclose the information for this Action;

 9                  (b)     the officers, directors, and employees (including In-House Counsel) of the
10   Receiving Party to whom disclosure is reasonably necessary for this Action;

11                  (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

12   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement to Be

13   Bound” (Exhibit A) and as to whom the procedures set forth in Section 8, below, have been followed;

14                  (d)     the court and its personnel;

15                  (e)     court reporters and their staff who have signed the “Acknowledgment and

16   Agreement to Be Bound” (Exhibit A);

17                  (f)     professional jury or trial consultants, mock jurors, and Professional Vendors to

18   whom disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and

19   Agreement to Be Bound” (Exhibit A);
20                  (g)     the author or recipient of a document containing the information or a custodian or

21   other person who otherwise possessed or knew the information;

22                  (h)     during their depositions, witnesses, and attorneys for witnesses, in the Action to

23   whom disclosure is reasonably necessary provided: (1) the deposing Party requests that the witness and

24   their attorney (if not Counsel) sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

25   (2) they will not be permitted to keep any confidential information unless they sign the “Acknowledgment

26   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

27   by the Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
              Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 10 of 18



 1   Material may be separately bound by the court reporter and may not be disclosed to anyone except as

 2   permitted under this Stipulated Protective Order;

 3                  (i)     the plaintiffs in the Morgan Matter (“Morgan Plaintiffs”) and their counsel of

 4   record, during depositions to which the Morgan Plaintiffs and their counsel of record are invited to

 5   participate in order to promote judicial economy between this Action and the Morgan Matter, provided

 6   they have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) and the Protected

 7   Material designated “CONFIDENTIAL” to be disclosed during the deposition has also been produced in

 8   the Morgan Matter; and

 9                  (j)     any mediator or settlement officer, and their supporting personnel, mutually agreed
10   upon by any of the parties engaged in settlement discussions, in each case after they have signed the

11   “Acknowledgment and Agreement to Be Bound” (Exhibit A).

12          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

13   or Items. During the pendency of this Action, certain CONFIDENTIAL information may be discovered

14   which Counsel reasonably and in good faith considers to contain highly sensitive information that could

15   result in harm if disclosed to the Receiving Party (aside from Receiving Party’s Outside Counsel of

16   Record). By entering into this Stipulated Protective Order, the Parties do not concede that a HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY designation to protect such information is either

18   appropriate or inappropriate in this Action. Rather, the Parties shall meet and confer in the event that either

19   Party discovers such highly sensitive information and shall attempt to come to agreement on the propriety
20   of a HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY designation. The Parties therefore

21   expressly reserve their right to seek to amend this Protective Order to include such designation. Prior to

22   the resolution of the propriety of a HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

23   designation, document(s) that the Designating Party reasonably and in good faith considers HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY may be disclosed only to the Receiving Party’s Outside

25   Counsel of Record.

26   8.     DISCLOSURE TO EXPERTS AND CONSULTANTS

27          Counsel may allow access to discovery material designated “CONFIDENTIAL” to their experts

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
              Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 11 of 18



 1   and consultants provided that any such expert or consultant who is to receive such material (1) shall be

 2   provided with a copy of this Protective Order and (2) shall execute an undertaking in the form annexed

 3   hereto as Exhibit A, before any such material is disclosed to them. Experts and consultants shall be

 4   specifically advised that the portion of their written work product that contains or discloses the substance

 5   of discovery material designated as “CONFIDENTIAL” is subject to all the provisions of this Protective

 6   Order. Counsel disclosing such material to experts and consultants shall be responsible for obtaining the

 7   executed undertakings in advance of such disclosure and also shall retain the original executed copy of

 8   said undertakings.

 9   9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
10          LITIGATION

11          If a Party is served with a subpoena or a court order issued in other litigation that compels

12   disclosure of any information or items designated in this Action as “CONFIDENTIAL” that Party must:

13                  (a)     notify in writing the Designating Party within two business days. Such notification

14   shall include a copy of the subpoena or court order;

15                  (b)     notify in writing within two business days the party who caused the subpoena or

16   order to issue in the other litigation that some or all of the material covered by the subpoena or order is

17   subject to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

18   and

19                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
20   Designating Party whose Protected Material may be affected, and in furtherance of such, do not produce

21   the impacted Protected Materials in advance of the production date set forth in the subpoena or court order.

22          If the Designating Party seeks a protective order prior to the production date set forth in the

23   subpoena or court order, the Party served with the subpoena or court order shall not produce any

24   information designated in this action as “CONFIDENTIAL” before a determination by the court from

25   which the subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

26   Designating Party shall bear the burden and expense of seeking protection in that court of its confidential

27

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
               Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 12 of 18



 1   material and nothing in these provisions should be construed as authorizing or encouraging a Receiving

 2   Party in this Action to disobey a lawful directive from another court.

 3   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 4          LITIGATION

 5                        (a)      The terms of this Order are also applicable to information produced by a Non-Party

 6   in this Action and designated as “CONFIDENTIAL”. Such information produced by Non-Parties in

 7   connection with this litigation is protected by the remedies and relief provided by this Order. In addition,

 8   nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

 9   protections.
10                        (b)      In the event that a Party is required, by a valid discovery request, to produce a Non-

11   Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-

12   Party not to produce the Non-Party’s confidential information, then the Party shall:

13                                 (1)    promptly notify in writing the Requesting Party and the Non-Party that

14   some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

15                                 (2)    promptly provide the Non-Party with a copy of the Stipulated Protective

16   Order in this Action, the relevant discovery request(s), and a reasonably specific description of the

17   information requested; and

18                                 (3)    make the information requested available for inspection by the Non-Party,

19   if requested.
20                        (c)      If the Non-Party fails to seek a protective order from this court within 14 days of

21   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

22   confidential information responsive to the discovery request and designate it as Protected Material. If the

23   Non-Party timely seeks a protective order, the Receiving Party shall not produce any information in its

24   possession or control that is subject to the confidentiality agreement with the Non-Party before a

25   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and

26   expense         of         seeking    protection     in     this    court     of     its    Protected     Material.

27

28
                                 STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
              Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 13 of 18



 1   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

 3   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

 4   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

 5   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

 6   persons to whom unauthorized disclosures were made of all the terms of this Order and require them to

 7   destroy or sequester all such information pending its return, and (d) request such person or persons to

 8   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A and

 9   otherwise destroy any copies of any Protected Material.
10   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

11          MATERIAL

12                  (a)     When a Producing Party gives notice to Receiving Parties that certain inadvertently

13   produced material is subject to a claim of privilege or other protection, the obligations of the Receiving

14   Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B) and Section 5.3. This provision

15   is not intended to modify whatever procedure may be established in an e-discovery order that provides for

16   production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

17   as the parties reach an agreement on the effect of disclosure of a communication or information covered

18   by the attorney-client privilege or work product protection, the parties may incorporate their agreement in

19   the Stipulated Protective Order submitted to the court.
20   13.    MISCELLANEOUS

21          13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

22   modification by the Court in the future.

23          13.2    Nothing in this Order shall be construed to require any party to commit any act, including

24   the disclosure of any information, that would violate any federal, state, or other law.

25          13.3    This Order is without prejudice to a Party's right to assert the attorney-client privilege,

26   attorney work-product protection, or any other privilege or objection.

27

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
              Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 14 of 18



 1          13.4    Neither this Order nor the disclosure of Protected Material shall be deemed a concession

 2   or determination of the relevance, materiality, or admissibility of Protected Material governed by or

 3   disclosed under this Order.

 4          13.5    Right to Assert Other Objections. By stipulating to the entry of this Protective Order, no

 5   Party waives any right it otherwise would have to object to disclosing or producing any information or

 6   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

 7   to object on any ground to use in evidence of any of the material covered by this Protective Order.

 8          13.6    Filing Protected Material. Protected Material may only be filed under seal pursuant to a

 9   court order authorizing the sealing of the specific Protected Material at issue. A Party that seeks to file
10   under seal any Protected Material must comply with Civil Local Rule 79-5 et seq.

11   14.    FINAL DISPOSITION

12          After the Final Disposition of this Action, as defined in Section 2.8, within 30 days of a written

13   request by the Designating Party, each Receiving Party must return all Protected Material to the Producing

14   Party or destroy such material. As used in this subdivision, “all Protected Material” includes all tangible

15   information not previously filed with the court such as, but not limited to, copies, abstracts, compilations,

16   summaries, and any other format reproducing or capturing any of the Protected Material, including

17   without limitation, notes of Outside Counsel of Record of the Receiving Party. Whether the Protected

18   Material is returned or destroyed, the Receiving Party must submit a written certification to the Producing

19   Party (and, if not the same person or entity, to the Designating Party) by the 30 day deadline that (1)
20   identifies (by category, where appropriate) all the Protected Material that was returned or destroyed and

21   (2) affirms that the Receiving Party has not retained any Protected Material. Notwithstanding this

22   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

23   and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,

24   attorney work product, and consultant and expert work product (collectively, “Archival Materials”), even

25   if such materials contain Protected Material. Any such Archival Materials that contain or constitute

26   Protected Material remain subject to this Protective Order as set forth in Section 4 (DURATION) and such

27   obligations shall survive Final Disposition for so long as Counsel retain such Archival Materials. Any

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
              Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 15 of 18



 1   violation of this Order by Parties, Counsel, and all other persons may be punished by any and all

 2   appropriate measures including, without limitation, contempt proceedings and/or monetary sanctions.

 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4
      DATED: January 27, 2020                            By: /s/ Brian R. Morrison
 5                                                       Brian R. Morrison (admitted pro hac vice)
                                                         TADLER LAW LLP
 6                                                       One Penn Plaza, 36th Floor
                                                         New York, NY 10119
 7                                                       Telephone: (646) 924-1040
                                                         Email: bmorrison@tadlerlaw.com
 8
                                                         A.J. de Bartolomeo (SBN 136502)
 9                                                       TADLER LAW LLP
                                                         P.O. Box 475847
10                                                       San Francisco, CA 94147-5847
                                                         Telephone: (212) 631-8689
11                                                       Email: ajd@tadlerlaw.com
12                                                       Paul K. Stafford
                                                         THOMPSON & KNIGHT LLP
13                                                       1722 Routh Street, Suite 1500
                                                         Dallas, TX 75201
14                                                       Telephone: (214) 969-1106
                                                         Email: paul.stafford@tklaw.com
15
                                                         Attorneys for Plaintiff
16                                                       Hope Solo
17

18    DATED: January 27, 2020                            SEYFARTH SHAW LLP
19
20                                                       By:    /s/ Chantelle C. Egan
                                                         Chantelle C. Egan
21                                                       Attorneys for Defendant
                                                         United States Soccer Federation
22

23

24

25

26

27

28
                        STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
             Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 16 of 18



 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 2
     DATED
 3

 4
     Hon. James Donato
 5   United States District Judge
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                        STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
              Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 17 of 18



 1                                       SIGNATURE ATTESTATION

 2          Pursuant to Local Rule 5-1, I certify that all other signatories listed, on whose behalf the filing is

 3   submitted, concur in the filing’s content and have authorized the filing.

 4
      Date: January 27, 2020                                By: Chantelle C. Egan
 5                                                          Chantelle C. Egan
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                         STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
                  Case 3:18-cv-05215-JD Document 88 Filed 01/27/20 Page 18 of 18



 1                                                   EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
             I,     _____________________________________            [print    or    type    full   name],     of
 4
     __________________________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that was issued by the United
 6
     States District Court for the Northern District of California in the case of Hope Solo v. United States
 7
     Soccer Federation, Case No. 3:18-cv-05215-JD, fully incorporated by reference herein. I agree to comply
 8
     with and to be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge
 9
     that failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
10
     solemnly promise that I will not disclose in any manner any information or item that is subject to this
11
     Stipulated Protective Order to any person or entity except in strict compliance with the provisions of this
12
     Order. I further agree to submit to the jurisdiction of the United States District Court for the Northern
13
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if
14
     such enforcement proceedings occur after termination of this action. I hereby appoint
15
     __________________________________________________________ [print or type full name] of
16
     _________________________________________________________[print or type full address and
17
     telephone number] as my California agent for service of process in connection with this action or any
18
     proceedings related to enforcement of this Stipulated Protective Order.
19
20
     Date:
21
     City and State where sworn and signed:
22
     Printed name:
23
     Signature:
24

25

26

27

28
                          STIPULATED PROTECTIVE ORDER - Case No. 3:18-cv-05215 JD
